— Appeal by defendant from a judgment of the Supreme Court, Queens County (Eiber, J., at trial; Rotker, J., at sentencing), rendered June 28, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant alleges that at several points during the trial the testimony of the complaining witness was improperly bolstered in violation of the rule in People v Trowbridge (305 NY 471), and that this denied him a fair trial. These errors, however, were either corrected by curative instructions (see, People v Sorgente, 90 AD2d 559; People v Santiago, 52 NY2d 865), unpreserved for our review (People v West, 56 NY2d 662; CPL 470.05 [2]), or harmless (see, People v Johnson, 57 NY2d 969). Mangano, J. P., Gibbons, Lawrence and Kunzeman, JJ., concur.